Order unanimously affirmed without costs. Memorandum: Family Court properly denied the petition. Petitioner alleged therein that the Genesee County Department of Social Services (DSS) violated two court orders, and she sought an order directing DSS to reinstitute visitation with Joseph K. and remove him from pre-adoptive placement, and adjudicating and declaring that Joseph K. is not freed for adoption. Nothing in the court’s prior orders provided visitation rights to petitioner, the child’s maternal aunt, who had previously admitted in open court that she neglected the child. The child was thereafter adjudicated a neglected child and placed in the custody of DSS. Thus, the court properly declined *937to adjudicate whether the child was freed for adoption. (Appeal from Order of Genesee County Family Court, Graney, J.— Visitation.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Balio, JJ.